Citation Nr: 1501381	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in LGY Eligibility Center 
in Winston-Salem, North Carolina


THE ISSUES

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Appellant had service in the U.S. Army Reserve from February 1978 to February 1984, with an active duty for tour from August 12, 1979 to August 25, 1979.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decision letter by the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  Jurisdiction over the Appellant's claims file was subsequently transferred to the Home Loan Eligibility Center in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. The Appellant served in the United States Army Reserve from February 25, 1978 to February 24, 1984, received an honorable discharge, and was not discharged because of a service-connected disability. 

2. The Appellant did not receive any active or inactive duty points during her period of Reserve service from February 25, 1981 to February 24, 1984.   
 
3. The Appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan guaranty benefits. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002). 

In the present case, the question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that VA erred by denying basic eligibility for VA home loan guaranty benefits.  Specifically, she contends that she is eligible for a VA loan because she had been given a Certificate of Eligibility for Loan Guaranty Benefits in February 1996, and had been found at that time to have met the applicable time-in-service requirements.  

An award of loan guaranty benefits is granted only to veterans satisfying the basic entitlement criteria noted in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  As pertinent to this claim, a Veteran who served on active duty for 90 days or more at any time during the Vietnam era is eligible for the housing loan benefits.  38 U.S.C.A. § 3702(a)(2)(D).  The Vietnam War period is from February 28, 1961 to May 7, 1975 for those who served in Vietnam and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam. 38 C.F.R. § 3.2(f).  

According to 38 U.S.C.A. § 3701(b)(4), the term "veteran" includes an individual serving on active duty. 

Further, according to 38 U.S.C.A. § 3701(b)(5)(A), the term "veteran" includes an individual who is not otherwise eligible for benefits under Chapter 37 and (1) who has completed a total service of at least 6 years in the Selected Reserve and was honorably discharged thereafter, or (2) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B). 

In this case, the Appellant's service personnel records indicate that she entered the United States Army Reserve in February 1978.  She served in the United States Army Reserve from February 1978 to February 1984, a period of 6 years.  Her period of an active duty tour was not during the Vietnam War and was from August 12, 1979 to August 25, 1979, that is a period of less than 90 days. 

While the Appellant remained in the Army Reserve from February 1981 until her honorable discharge in February 1984, she had no additional periods of active duty, active duty for training, and inactive duty training.  She had no prior or subsequent military service.  See VA Form 26-1880 dated in April 2012.

In order for a year of service to be credited toward the six-year service requirement, at least one active duty or inactive duty point is required during each year in order to be credited as service.  And although membership points may be earned by reservists for being on the rolls whether the member participates in drill or not, years in which only membership points are earned do not count towards meeting the six-year service requirement.  In this case, a document from the U.S. Army Reserve Personnel Center, dated in January 1996, show that she received active or inactive duty points during each year from February 1978 to February 1981.  From February 1981 to February 1984, only membership points are shown, and there is no evidence that the Appellant drilled or trained during those years.  Therefore, the latter years from February 1981 to February 1984 are not creditable towards the minimum service requirements for the Home Loan benefit. 

Furthermore, the evidence of record does not show - and the Appellant has not alleged - that she was discharged or released before completing six years on account of a service-connected disability. 

While the Appellant has presented a VA Certificate of Eligibility for Loan Guaranty Benefits, dated in February 1996, which was issued by a local VA regional office, in an effort to show that VA has deemed her eligible for the benefits to which she seeks, her receipt of such document is apparently the result of an error on the part of a VA employee who had determined in 1996 that she was entitled to VA loan guaranty benefits based on her service in the Army Reserve.  It is noted that VA law regarding minimum service requirements pertinent to the Appellant's application for loan guaranty benefits in 1996 is substantially similar to that which is applicable to her claim at present.  38 U.S.C.A. §§ 3701(b), 3702 (1994). 

On the basis of the evidence of record, the Board finds that the Appellant does not meet the statutory definition of "Veteran."  She is not shown to have served on active duty for a period of 90 days or more during the Vietnam era to satisfy a basic element of entitlement to loan guaranty benefits.  Further, her period of service, showing that she earned more than membership points, is three years short of the six years of reserve service required to identify her as a "Veteran" and, thus, satisfy a basic element of entitlement to loan guaranty benefits. 

The law is unequivocal on this matter, and the Appellant clearly lacks basic eligibility for a VA home loan guaranty.  Because the Appellant is not entitled to VA home loan guaranty benefits, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Appellant argues that VA should honor the Certificate of Eligibility for Loan Guaranty Benefits, which was issued in 1996.  Essentially, she is requesting that the Board exceed its authority by granting her entitlement to loan guaranty benefits without any legal authority.  38 U.S.C.A. § 7104. 

Such relief would be equitable in nature, but the Board does not have the authority to grant equitable relief as argued by the Appellant.  38 U.S.C.A. § 503.  Because there is no legal basis upon which to predicate a grant of the benefit sought, the appeal must be denied.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


